Ibsi/ey, J.
The appellant has moved to dismiss'the appeal, on the ground that the debt sued for has been extinguished by the sale of the property of the drawer of the note sued on.
As the appellee has not consented to the dismissal or withdrawal by the *104appellant, this Court cannot maintain the motion of the appellant, which is overruled. C. P. Art. 901.
On the trial of the case, the endorsement of the defendant upon the note was proved, but the signature of the drawer and the endorsement of the payee were not shown to be genuine. This was not necessary, as the defendant, by transferring the note by endorsement, admitted the validity of his title to it.
It is therefore ordered, adjudged and decreed, that the judgment of the .District Court be affirmed, at the costs of the appellant.